DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The Preliminary Amendment filed September 14, 2020 has been entered. 
Claims 1-11 have been canceled. 
Claims 12-22 have been added.
Claims 12-22 are pending in this application. 

Drawings
The drawings and replacement drawing of Figure 1 were received on September 14, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, Kolakowski et al. (U.S. Patent Application Publication No. 2007/0076708 A1) discloses: A user station (Electronic system 600) for a serial communication network (Paragraph [0040]: “Electronic system 600 further may include network interface(s) 680 to provide access to a network, such as a local area network. Network interface(s) 680 may include, for example, a wireless network interface having antenna 685, which may represent one or more antenna(e). Network interface(s) 680 may also include, for example, a wired network interface to communicate with remote devices via network cable 687, a serial cable, or a parallel cable.”), comprising: 
a communication control unit configured to create a message (Paragraph [0038]: “Electronic system 600 includes bus 605 or other communication device to communicate information, and processor 610 coupled to bus 605 that may process information.”), which is to be transmitted serially to at least one further user station of the communication network (Paragraph [0040]: “Electronic system 600 further may include network interface(s) 680 to provide access to a network, such as a local area network. Network interface(s) 680 may include, for example, a wireless network interface having antenna 685, which may represent one or more antenna(e). Network interface(s) 680 may also include, for example, a wired network interface to communicate with remote devices via network cable 687, which may be, for example, an Ethernet cable, a coaxial cable, a fiber optic cable, a serial cable, or a parallel cable.”), wherein the communication control unit is configured to subdivide data of [a] message to be created into at least one data portion and to insert into each of the at least one data portion bits of an error correction code, which enables a correction of at least one error in the message (Paragraph [0032]: “FIG. 4 is a flow diagram of one embodiment of a technique for application of forward error correction (FEC) to a packet to be transmitted via a wireless transmission protocol. A packet to be transmitted may be received via a lossless communications medium, 400. The lossless communications medium may be a wired communications medium such as, for example, a wired Ethernet connection between a server and a wireless access point. The lossless communications medium may also be, for example, a bus or other wired communications medium within a device having wireless communications capability. It should be noted that the term “lossless” does not require absolute absence of data loss; rather it refers to a generally lossless or reliable communications medium.”
Paragraph [0033]: “The data from the original packet may be divided into two or more segments, 410. These data segments may be any size smaller than the original data packets. 
Paragraph [0034]: “The combined segmented data and ECC data may be interleaved, 430, as described above with respect to FIG. 3. The interleaved segmented and ECC data may be encapsulated in a data packet according to the wireless transmission protocol (e.g., IEEE 802.11 b/g), 440. The encapsulated data may be transmitted to one or more target devices using the wireless protocol, 450. The transmission technique may be particularly useful in multicasting and/or broadcasting of multimedia data to, for example, reduce conditions that may require retransmission and/or loss of packets.”
The Examiner finds the application of forward error correction (FEC) to a packet to be transmitted via a wireless transmission protocol following the process illustrated in Figure 4 of Kolakowski teaches the claimed “wherein the communication control unit is configured to subdivide data of [a] message to be created into at least one data portion and to insert into each of the at least one data portion bits of an error correction code, which enables a correction of at least one error in the message.” Specifically, the Examiner finds the dividing of the original packet into two or more segments, 410, and adding ECC data, 420 to the segmented data that may be used to recover lost or corrupted data as disclosed in Kolakowski teaches the claimed “wherein the communication control unit is configured to subdivide data of [a] message to be created into at least one data portion and to insert into each of the at least one data portion bits of an error correction code, which enables a correction of at least one error in the message.”).
Kidorf et al. (U.S. Patent Application Publication No. 2002/0166091 A1, cited in Applicant’s IDS filed September 15, 2020) discloses: wherein the communication control unit is configured to subdivide data of [a] message to be created into at least one data portion and to insert into each of the at least one data portion bits of an error correction code, which enables a correction of at least one error in the message (Paragraph [0049]: “FIG. 7 is an illustration of how data are packed into a frame in the encoding step. An integral number of first blocks 702 at the first (outer) encoding level are packed into a first frame 704 (i.e., the unencoded outer frame). Check symbols 706 for first blocks 702 are generated by a first encoder (e.g. first encoder 204) of an FEC encoder (e.g. FEC encoder 104 or FEC encoder 200). Check symbols 706 are appended to first blocks 702 to form second blocks 708. Second blocks 708 are packed into a second frame 710 (i.e. the encoded outer frame). The bits (or bytes) from second blocks 708 are interleaved, and they are packed into third blocks 714 of a third frame 712 (i.e. unencoded inner frame). In this example, second frame 710 and third frame 712 have the same length in terms of bits (or bytes), although the block size will likely vary between the two frames. In other words, third frame 712 is required to be an integral number of third blocks 714, the size of which is different from that of second blocks 708. Thus, in order for second frame 710 and third frame 712 to be of the same length, the number of second blocks 708 and third blocks 714 per frame in each of these frames, respectively, has to be chosen appropriately.”).
However, the Examiner finds Kolakowski and Kidorf do not teach or suggest performing the application of forward error correction (FEC) to a packet “transmitted serially” as required by the claim. Specifically, the Examiner finds Kolakowski and Kidorf do not teach or suggest the claimed “wherein the communication control unit is configured to subdivide data of the message to be created into at least one data portion and to insert into each of the at least one data portion bits of an error correction code, which enables a correction of at least one error in the message.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 12 as allowable over the prior art.  
Independent claims 21 and 22 recite similar limitations as independent claim 12 and therefore, the Examiner finds claims 21 and 22 are allowable for the same reasons as set forth above in claim 12.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112